DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batista (US 2017/0164657).
Batista teaches an aerosol-generating device, comprising: a device body configured to receive a capsule including a first heater and a second heater; a plurality of electrical contacts (electrodes) within the device body and configured to electrically contact the first heater and the second heater of the capsule; and a power source configured to supply an electric current to the first heater and the second heater of the capsule via the plurality of electrodes [0108]. As the capsule is only claimed regarding intended use with the aerosol-generative device, the frames of the capsule are not specifically required. Batista teaches all of the structural limitations of the aerosol-generating device itself, thereby reading on the claim.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Batista (US 2017/0164657).
Regarding claims 1 and 3, Batista teaches a capsule for an aerosol-generating device [Fig. 4; 0104-0106], comprising: a first intermediate layer 423 (frame) having a first interior face and a first exterior face, the first frame defining a first opening 434; a first heater 426 secured to the first frame and covering the first opening; a second heater 427 secured to the first frame and covering the first opening; and an aerosol-forming substrate 424 between the first heater and the second heater. Although Batista does not specifically teach a second frame in this embodiment, Batista does suggest using one or more intermediate layers (frames) [0021]. In view of this teaching by Batista, one of ordinary skill in the art would have found it obvious to use a second frame connected to the first frame, the second frame having a second interior face and a second exterior face, the second frame defining a second opening, to achieve predictable results. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The second heater would thereby be secured to the second frame and covering the second opening, wherein the first heater is secured to the first exterior face of the first frame, and the second heater is secured to the second exterior face of the second frame. 
Regarding claim 2, Batista teaches mesh heaters [0040]. 
Regarding claim 4, Batista teaches the second frame includes a rim around the second opening so as to define a cavity configured to receive the aerosol-forming substrate [Fig. 4B]. 
Regarding claim 18, as Batista teaches one or more frames, a third frame would have been obvious to one of ordinary skill in the art for the same reasons as discussed above, having the same configuration as the other frames with an opening/cavity configured to receive the aerosol-forming substrate [0105]. 
Regarding claims 19 and 20, 
Regarding claim 22, Batista as applied to claim 1 above teaches the claimed capsule. Batista teaches method of generating an aerosol, comprising: electrically contacting a plurality of electrodes the with capsule; and supplying an electric current to the first heater and the second heater of the capsule via the plurality of electrical contacts (electrodes) [0108]. 
Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the capsule of Batista as applied to claim 1 above such that the first frame includes at least one first connector protruding from the first interior face, or such that the first heater is secured to the first interior face of the first frame, and the second heater is secured to the second interior face of the second frame. The prior art does not teach or reasonably suggest modifying the capsule of Batista as applied to claim 4 above such that the rim of the second frame is configured to be seated within the first opening of the first frame. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747